Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the most recent filings by applicants on 03/04/19. 
No claims are amended
No claims are cancelled
No claims are added
Claims 1-20 are pending

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1-10 is/are directed to a method which is a statutory category.
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 11-20 is/are directed to a non-transitory computer readable medium which is a statutory category.
Before we dive into the two-prong inquiry, the independent claims recite “maintaining, for each entity of a plurality of entities, a corresponding set of historical activity records; wherein each historical activity record represents an activity instance that targeted the corresponding entity, and includes: a sequence-number that reflects a temporal position of the activity instance relative to other activity instances that targeted the corresponding entity, and an activity result value; wherein each entity, of the plurality of entities, is associated with a respective entity score; assigning each entity, of the plurality of entities, to a respective bucket in a plurality of buckets based, at least in part, on the entity score of the entity; calculating a particular marginal value matrix by: for each bucket of the plurality of buckets, calculating a marginal value for each sequence-number of a plurality of sequence-numbers; wherein, within the particular marginal value matrix, the marginal value for each bucket/sequence-number combination is calculated based on: (a) a sum of activity result values for historical activity records associated with the bucket/sequence-number combination, and (b) a total number of historical activity records associated with the bucket/sequence-number combination; predicting, based at least in part on the particular marginal value matrix, a predicted marginal value for each current entity in a set of current entities”. In applicants originally submitted specification describes in specification [0034]-[0035], [0039]. None of the claimed agents appear to be restricted to any type of hardware implementation, and could be considered to be implemented through software components alone. Thus, the claim is considered to be directed to a 
Under the 2019 PEG, Step 2A under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry. Further, particular groupings of abstract ideas are consistent with judicial precedent and are based on an extraction and synthesis of the key concepts identified by the courts as being abstract.
With respect to the Step 2A, Prong One, the claims as drafted, and given their broadest reasonable interpretation, fall within the Abstract idea grouping of “certain methods of organizing human activity” (business relations; relationships or interactions between people). For instance, independent Claim 1 is directed to an abstract idea, as evidenced by claim limitations “maintaining, for each entity of a plurality of entities, a corresponding set of historical activity records; wherein each historical activity record represents an activity instance that targeted the corresponding entity, and includes: a sequence-number that reflects a temporal position of the activity instance relative to other activity instances that targeted the corresponding entity, and an activity result value; wherein each entity, of the plurality of entities, is associated with a respective entity score; assigning each entity, of the plurality of entities, to a respective bucket in a plurality of buckets based, at least in part, on the entity score of the entity; calculating a particular marginal value matrix by: for each bucket of the plurality of buckets, calculating a marginal value for each sequence-number of a plurality of sequence-numbers; wherein, within the 
These claim limitations belong to the grouping of “certain methods of organizing human activity” because the claims are related to managing workflow sequencing for human entities, which involves organizing human activity based on the description of “certain methods of organizing human activity” provided by the courts. For instance, the specification in [0016]-[0017]: To provide people with information about the potential values of possible next-step activities, an automated next-step advice generation system is provided. The automated next-step advice generation system takes into account a variety of objective factors, including activity type and historical data, in order to automatically generate next-step advice based on objective information…. Embodiments aid a salesperson to prioritize their activities by predicting marginal values of activities targeted to the current leads, prospects, etc. of the salesperson, and displaying the predicted marginal values in a recommended structured workflow display. Using a combination of sales prospect scoring, activity tracking, and activity outcome data, embodiments estimate the value of completing a given activity that is targeted to a particular current entity.”
The court have used the phrase “Certain methods of organizing human activity” as —fundamental economic principles or practices (including hedging, insurance, mitigating 
Independent Claim 9 is/are recites substantially similar limitations to independent claim 1 and is/are rejected under 2A for similar reasons to claim 1 above.
With respect to the Step 2A, Prong Two - This judicial exception is not integrated into a practical application. In particular, the claim only recites “displaying, in a graphical user interface, information that identifies a recommended current entity, of the set of current entities, associated with the highest predicted marginal value; wherein the method is performed by one or more computing devices. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause:”, such that it amounts to no more than: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 
 As a result, claims 1 and 9 do not provide any specifics regarding the integration into a practical application when recited in a claim with a judicial exception. 
Similarly dependent claims 2-10 and 12-20 are also directed to an abstract idea under 2A, first and second prong. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. For instance, dependent claim 3 recite “wherein: each bucket, of the plurality of buckets, is associated with a range of entity scores; and dependent claims 2-10 and 12-20 are also directed to the abstract idea identified above. 
With respect to Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. First, the invention lacks improvements to another technology or technical field [see Alice at 2351; 2019 IEG at 55], and lacks meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment [Alice at 2360, 2019 IEG at 55], and fails to effect a transformation or reduction of a particular article to a different state or thing [2019 IEG, 55]. For the reasons articulated above, the claims recite an abstract idea that is limited to a particular field of endeavor (MPEP § 2106.05(h)) and recites insignificant extra-solution activity (MPEP § 2106.05(g)). By the factors and rationale provided above with respect to these MPEP sections, the additional elements of the claims that fail to integrate the abstract idea into a practical application also fail to amount to “significantly more” than the abstract idea.
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “displaying, in a graphical user interface, information that identifies a recommended current entity, of the set of current entities, associated with the highest predicted marginal value; wherein the method is performed by one or more computing devices. One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors,  [0020], [0022], [0037]. In light of the specification, it should be noted that the components discussed above did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). (See MPEP 2106.05(f) - Mere Instructions to Apply an Exception - “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using computer component cannot provide an inventive concept.). 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Independent Claim 11 is/are recite substantially similar limitations to independent claim 1 and is/are rejected under 2B for similar reasons to claim 1 above.
Further, it should be noted that additional elements of the claimed invention such as claim limitations when considered individually or as an ordered combination along with the other limitations discussed above in method claim 1 also do not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers"). In light of the specification, it should be noted that the claim limitations discussed above are merely instructions to implement the abstract idea on a computer. See MPEP 2106. 
Similarly, dependent claims 2-10 and 12-20 also do not include limitations amounting to significantly more than the abstract idea under the second prong or 2B of the Alice framework. In the present application, all of the dependent claims have been evaluated and it was found that they all inherit the deficiencies set forth with respect to the independent claims. Further, it should be noted that the dependent claims do not include limitations that overcome the stated assertions. Here, the dependent claims recite features/limitations that include computer components identified above in part 2B of analysis of independent claims 1 and 11. As a result, Examiner asserts that dependent claims, such as dependent claims 2-10 and 12-20 are also directed to the abstract idea identified above. 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 2013/0055268) Amershi; Saleema A. et al., and further in view of (US 2015/0100528) Danson; Christopher et al.

As per claims 1 and 11: Amershi shows:
A computer-executed method comprising: 
maintaining, for each entity of a plurality of entities, a corresponding set of historical activity records (Amershi shows: [0031]: a web log pre-processor 210 may output a step in the ClearScript language for each web interaction to the web history for each user.); 
wherein each historical activity record represents an activity instance that targeted the corresponding entity, and includes (Amershi shows: [0031]: a web log : 
a sequence-number that reflects a temporal position of the activity instance relative to other activity instances that targeted the corresponding entity, and an activity result value (Amershi shows: [0042]: The web task automation system 108 may then segment the logs within each day using a time-based heuristic as follows. Here, the logs read on “sequence-number” in the claim. The time of the log reads on “temporal position”. [0030]: a web history log may be generated as a result of recording user interactions "Here's What I Did: Sharing and Reusing Web Activity with ActionShot,” [0019] An automated generation of web procedures could benefit a large number of web users.  Once the automated web procedures are created, task procedures or sub-procedures could help users remember the procedures or sub-procedures when the users are in a particular situation, and remind the users to take the correct next steps to accomplish repeated tasks.  Automated web task procedures thus help the users perform the repeated tasks with less errors and increase user productivity.)  
wherein each entity, of the plurality of entities, is associated with a respective entity score (applicants’ specification shows “entity score” [0026] Entity scores are calculated for the entities based on which the MVM application builds an MVM. An entity score is calculated for a particular entity via an entity scoring technique 202 in diagram 200. Entity scoring technique 202 may be any scoring technique that generates an entity score for the given entity. Depending on the technique used to generate entity scores, an entity score generated for a given entity represents one or 
In light of the specification, Amershi does not show the above claim limitations. However, Danson shows predicting the likelihood of a prospect action based on the determination [0016]. [0049]: The predictive model predicts the likelihood of a prospect achieving certain goals and taking certain actions. [0058]: Other inputs that may be used by the predictive model include the demographic profile of the prospect, behavioral analysis of the prospect, and past history between the agent and the prospect. [0068]: The predictive model can help determine which customers are ready and likely to make a purchase, which customers are ready and likely to make a specific purchase, and which customers still need more information before making a purchase, by providing a likelihood of success for each such prospect decision/inflection point.  For example, a prospective sales lead who has had 4 or more meaningful contacts with an agent is very likely (e.g., 95% chance) to buy.)
Reference Amershi and Reference Danson are analogous prior art to the claimed invention because the references perform classification and predictions related to task performance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A); 
Amershi shows:
assigning each entity, of the plurality of entities, to a respective bucket in a plurality of buckets based, at least in part, on the entity score of the entity (See “entity score” in the claim limitation above using secondary reference Danson. Amershi shows “buckets” at least in [0023]: clustering of the action classes); 
Regarding the claim limitations below:
“calculating a particular marginal value matrix by:”
In light of the specification [0035]-[0036], Amershi does not show the above claim limitations. However, Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.).
 to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A);
Regarding the claim limitation below:
for each bucket of the plurality of buckets, calculating a marginal value for each sequence-number of a plurality of sequence-numbers 
In light of the specification [0035]-[0036], Amershi does not show the above claim limitations. However, Danson shows the above limitation at least in [0033]: prospect 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A); 
wherein, within the particular marginal value matrix, the marginal value for each bucket/sequence-number combination is calculated based on:
(a) a sum of activity result values for historical activity records associated with the bucket/sequence-number combination (Amershi shows: [0031]: a web log , and 
Regarding the claim limitations below:
(b) a total number of historical activity records associated with the bucket/sequence-number combination 
Amershi shows: [0031]: a web log pre-processor 210 may output a step in the ClearScript language for each web interaction to the web history for each user. [0042]: compute the mean time between consecutive domain actions, and then segment the logs when the time between consecutive actions exceeds one standard deviation of the mean.
Further, Danson shows [0044]: The algorithm finds the engaged segments in the communication and counts the total number of engaged segments.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitation below:
predicting, based at least in part on the particular marginal value matrix, a predicted marginal value for each current entity in a set of current entities 
In light of the specification [0035]-[0036], Amershi does not show the above claim limitations. However, Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A); 
Regarding the claim limitations below:
displaying, in a graphical user interface, information that identifies a recommended current entity, of the set of current entities, associated with the highest predicted marginal value
Amershi does not explicitly show a graphical user interface and as such does not show the above limitation. However, Danson shows the above limitation at least in [0022]. Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class. Danson also shows [0063]: likelihood of outcomes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A); 
wherein the method is performed by one or more computing devices ([0017]: computing devices).

As per claims 2 and 12: 
Regarding the claim limitations below:
	wherein predicting, based at least in part on the particular marginal value matrix, a predicted marginal value for each current entity in the set of current entities comprises: 
identifying a particular bucket, of the plurality of buckets, for a particular current entity, of the set of current entities, based on a particular entity score associated with the particular current entity 
Amershi does not explicitly show a graphical user interface and as such does not show the above limitation. However, Danson shows the above limitation at least in [0022]. Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class. Danson also shows [0063]: likelihood of outcomes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A; 
identifying a next sequence-number for the particular current entity based, at least in part, on a most-advanced sequence-number for historical activity records associated with the particular current entity (Amershi shows the above claim limitation at least in [0033]: remind the users to take the correct next steps to accomplish repeated tasks); and 
Regarding the claim limitation below:
determining a particular predicted marginal value for the particular current entity based, at least in part, on the marginal value, in the particular marginal value matrix, for the combination of the particular bucket and the next sequence-number.
Amershi shows the above claim limitation at least in [0033]: remind the users to take the correct next steps to accomplish repeated tasks.
In light of the specification [0035]-[0036], Amershi does not show the above claim limitations. However, Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A).

As per claims 3 and 13: Amershi shows:
wherein: 
each bucket, of the plurality of buckets, is associated with a range of entity scores (See “entity score” in claim 1 above using secondary reference Danson. Amershi shows “buckets” at least in [0023]: clustering of the action classes); and 
identifying the particular bucket, of the plurality of buckets, for the particular current entity based on the particular entity score comprises determining that the particular entity score falls within a particular range of scores associated with the particular bucket (See “entity score” in claim 1 above “buckets” at least in [0023]: clustering of the action classes. [0055] and [0073]: shows range).

As per claims 4 and 14: Amershi shows:
wherein determining the particular marginal value based, at least in part, on the marginal value, in the particular marginal value matrix, for the combination of the particular bucket and the next sequence-number comprises: 
wherein the marginal value for the combination of the particular bucket and the next sequence-number is a particular marginal value (Amershi shows the above claim limitation at least in [0033]: remind the users to take the correct next steps to accomplish repeated tasks); 
identifying one or more subsequent marginal values that are associated with combinations of the particular bucket and sequence-numbers that are higher than the next sequence-number (Amershi shows the above claim limitation at least in [0033]: remind the users to take the correct next steps to accomplish repeated tasks); and 
determining the particular marginal value to be a maximum cumulative predicted marginal value based, at least in part, on the particular marginal value and the one or more subsequent marginal values (Amershi shows the above claim limitation at least in [0033]: remind the users to take the correct next steps to accomplish repeated tasks).

As per claims 5 and 15: Amershi shows:
wherein: 
each historical activity record further includes an activity type attribute (Amershi shows: [0031]: type of web actions, type of interaction may be recorded); and 
the historical activity records used to calculate the particular marginal value matrix are all of one or more particular activity types (Amershi shows: [0031]: type of web actions, type of interaction may be recorded).

As per claims 6 and 16: Amershi shows:
wherein: 
each historical activity record further includes an activity type attribute (Amershi shows: [0031]: type of web actions, type of interaction may be recorded); 
the historical activity records used to calculate the particular marginal value matrix are a first set of historical activity records that are all of a first activity type (Amershi shows: [0031]: type of web actions, type of interaction may be recorded); and 
the method further comprises calculating a second marginal value matrix by: 
for each bucket of the plurality of buckets, calculating a marginal value for each sequence-number, of the plurality of sequence-numbers, based on a second set of historical activity records that are all of a second activity type (See “entity score” in claim 1 above using secondary reference Danson. Amershi shows “buckets” at least in [0023]: clustering of the action classes. [0055] and [0073]: shows range); and 
the first activity type is different than the second activity type  (Amershi shows: [0031]: type of web actions, type of interaction may be recorded).

As per claims 7 and 17: Amershi shows:
wherein predicting, based at least in part on the particular marginal value matrix, a predicted marginal value for each current entity in the set of current entities further comprises: 
determining for a particular current entity, in the set of current entities, both of: 
a first tentative predicted marginal value from the particular marginal value matrix, and a second tentative predicted marginal value from the second marginal value matrix (See “entity score” in claim 1 above using secondary reference Danson. Amershi shows “buckets” at least in [0023]: clustering of the action classes. [0055] and [0073]: shows range.); 
identifying a particular predicted marginal value, for the particular current entity, to be the tentative predicted marginal value, of the first and second tentative predicted marginal values, that is the highest value (Amershi does not explicitly show a graphical user interface and as such does not show the above limitation. However, Danson shows the above limitation at least in [0022]. Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class. Danson also shows [0063]: likelihood of outcomes.
 to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A).

As per claims 8 and 18: Amershi shows:
further comprising: 
identifying a recommended type of activity for the particular current entity based on a type of activity associated with the marginal value matrix from which the particular predicted marginal value was identified (Amershi shows [0021]: ; and 
Regarding the claim limitations below:
displaying, in the graphical user interface, information identifying the recommended type of activity for the particular current entity.
Amershi does not explicitly show a graphical user interface and as such does not show the above limitation. However, Danson shows the above limitation at least in [0022]. Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class. Danson also shows [0063]: likelihood of outcomes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A).

As per claims 9 and 19: Amershi shows:
further comprising: 
maintaining a plurality of marginal value matrices that includes the particular marginal value matrix (Amershi shows: [0031]: a web log pre-processor 210 may output a step in the ClearScript language for each web interaction to the web history for each user. [0042]: compute the mean time between consecutive domain actions, and then segment the logs when the time between consecutive actions exceeds one standard deviation of the mean.); 
wherein each marginal value matrix, of the plurality of marginal value matrices, corresponds to a corresponding activity type (Amershi shows: [0031]: a web log pre-processor 210 may output a step in the ClearScript language for each web interaction to the web history for each user. [0042]: compute the mean time between consecutive domain actions, and then segment the logs when the time between consecutive actions exceeds one standard deviation of the mean. Amershi shows: [0031]: type of web actions, type of interaction may be recorded); 
predicting, based at least in part on the particular marginal value matrix, a predicted marginal value for each current entity in the set of current entities comprises: 
determining a next activity type for a particular current entity, of the set of current entities, based, at least in part, on a pre-determined sequence of activity types, and predicting a particular predicted marginal value for the particular current entity using the particular marginal value matrix, of the plurality of marginal value matrices, based on the particular marginal value matrix corresponding to the next activity type (Amershi shows the above claim limitation at least in [0033]: remind the users to take the correct next steps to accomplish repeated tasks. Amershi shows: [0031]: a web log pre-processor 210 may output a step in the ClearScript language for each web interaction to the web history for each user. [0042]: compute the mean time between consecutive domain actions, and then segment the logs when the time between consecutive actions exceeds one standard deviation of the mean. Amershi shows: [0031]: type of web actions, type of interaction may be recorded).

As per claims 10 and 20: 
Regarding the claim limitations below:
further comprising: 
displaying, in the graphical user interface, in connection with the information that identifies the recommended current entity, a dollar amount that is calculated based, at least in part, on the predicted marginal value that was predicted for the recommended current entity.
Amershi does not explicitly show a graphical user interface and as such does not show the above limitation. However, Danson shows the above limitation at least in [0022]. Danson shows the above limitation at least in [0033]: prospect "value" data (i.e., customer tenure, money spent as customer, etc.). Danson also shows “buckets” at least in [0038], [0051] – grouping, [0063]-[0065] – class. Danson also shows [0063]: likelihood of outcomes.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Reference Danson, particularly predicting user’s potential of taking an action ([0016]), in the disclosure of Reference Amershi, particularly in the web task automation system which also performs mapping and prediction ([0028]) in order to provide for a system that uses predictive models and methods to exploit historical and transactional data to make predictions about future, unknown events.  These predictions guide organizations and businesses in making decisions, including how best to use and allocate their resources ([0015]) as taught by Reference Danson (see at least in [0015]) so that the process of analyzing user actions can be made more efficient and effective. 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, particularly perform classification and predictions related to task performance, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as Reference Amershi in view of Reference Danson, the results of the combination were predictable (MPEP 2143 A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foreign Reference:
(JP 2008158971 A) Daijogo A et al. This reference is concerned with the margin of work-hours of work plan is calculated based on the forecast time estimated in order to complete the work plan.  The operator of work plan is selected based on the margin and index value showing the high level of capability regarding the performance of operation currently recorded on storage device.
NPL Reference:
Gotz et al. DecisionFlow: Visual Analytics for High-Dimensional Temporal Event Sequence Data. IEEE Transactions on Visualization and Computer Graphics (Volume: 20, Issue: 12, Page(s): 1783-1792). Published: 12/31/2014. This reference is concerned with temporal event sequence data is increasingly commonplace, with applications ranging from electronic medical records to financial transactions to social media activity. Previously developed techniques have focused on low-dimensional datasets (e.g., with less than 20 distinct event types). Real-world datasets are often far more complex. This paper describes DecisionFlow, a visual analysis technique designed to support the analysis of high-dimensional temporal event sequence data (e.g., thousands of event types). DecisionFlow combines a scalable and dynamic temporal event data structure 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265.  The examiner can normally be reached on M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624